Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “preferably during less than an initial 50 % of said startup phase” in line 3.  It should be “during less than an initial 50 % of said startup phase”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al (US 20150345439; hereinafter Gomez) in view of Yamazaki et al (US 4667264; hereinafter Yamazaki).
As regarding claim 1, Gomez discloses the claimed invention for a method of operating a separator (30) for separating particles, such as dust and small debris, from a particle-laden airflow, the separator comprising: a flow path (fig. 2, arrows), a separation unit (44 and 48), arranged in the flow path, an impeller (73), arranged in the flow path, and an electric motor (70), configured to drive the impeller so as to generate the airflow in the flow path, the method comprising: initiating a power supply to the electric motor, measuring a pressure in the flow path using a pressure sensor (108). 
Gomez does not disclose determining a direction of the airflow based on the pressure, and if the direction of the airflow does not correspond to a desired direction of the airflow, then changing a phase sequence of the power supply to the electric motor.
Yamazaki teaches determining a direction of the airflow based on the pressure, and if the direction of the airflow does not correspond to a desired direction of the airflow, then changing a phase sequence (col 1 ln 39-46) of the power supply to the electric motor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide determining a direction of the airflow based on the pressure, and if the direction of the airflow does not correspond to a desired direction of the airflow, then changing a phase sequence of the power 
As regarding claim 2, Gomez as modified discloses all of limitations as set forth above.  Gomez as modified discloses the claimed invention for wherein measuring a pressure comprises providing at least two values representing the pressure in the flow path at different points in time, and wherein determining a direction of the airflow comprises comparing the values to determine whether the pressure is increasing or decreasing ([0048]).
As regarding claim 3, Gomez as modified discloses all of limitations as set forth above.  Gomez as modified discloses the claimed invention for measuring an ambient pressure (sensor 108 about intake duct 34), outside the flow path, and wherein determining a direction of the airflow comprises comparing the pressure (sensor 108 about 50 of fig. 2) in the flow path with the ambient pressure.
As regarding claim 4, Gomez as modified discloses all of limitations as set forth above.  Gomez as modified discloses the claimed invention for wherein said measuring, determining steps and changing steps (Yamazaki - col 1 ln 39-46) are performed during a startup phase of the electric motor (70).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide preferably during less than an initial 50 % of said startup phase in order to enhance separator performance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

As regarding claim 6, Gomez as modified discloses all of limitations as set forth above.  Gomez as modified discloses the claimed invention for wherein measuring a pressure in the flow path comprises measuring the pressure upstream (108 near 50 of fig. 2) of the impeller (73), relative to a normal vacuum operation of the separator.
As regarding claim 7, Gomez as modified discloses all of limitations as set forth above.  Gomez as modified discloses the claimed invention except for wherein measuring a pressure in the flow path comprises measuring the pressure downstream of the impeller, relative to a normal vacuum operation of the separator.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein measuring a pressure in the flow path comprises measuring the pressure downstream of the impeller, relative to a normal vacuum operation of the separator in order to enhance separator performance, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 8 is also rejected with similar reasons as stated in claim 1 above.
As regarding claim 9, Gomez as modified discloses all of limitations as set forth above.  Gomez as modified discloses the claimed invention except for wherein the electric motor is an asynchronous 3-phase motor.  It would have been obvious to one asynchronous 3-phase motor in order to enhance separator performance, since it was known in the electric motor art as shown in Malloy et al (US 5311066; col 1 ln 49-57).
As regarding claim 10, Gomez as modified discloses all of limitations as set forth above.  Gomez as modified discloses the claimed invention for wherein the separation unit comprises at least one of a centrifugal separator (44 and [0025]) and a filter device (48).
As regarding claim 11, Gomez as modified discloses all of limitations as set forth above.  Gomez as modified discloses the claimed invention except for wherein an inlet for the particle-laden airflow is provided with a hose connection.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein an inlet for the particle-laden airflow is provided with a hose connection in order to enhance separator performance, since it was known in the electric motor art as shown in Danielson et al (US 20180312025; [0259]).
As regarding claim 12, Gomez as modified discloses all of limitations as set forth above.  Gomez as modified discloses the claimed invention for a system comprising a separator (30) and a floor grinding machine (abstract, work vehicle).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773